                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 1 of 41



                      1   BAKER BOTTS L.L.P.
                          Kurt M. Pankratz (SBN 24013291) (Pro Hac Vice)
                      2   kurt.pankratz@bakerbotts.com
                          Chad C. Walters (SBN 24034730) (Pro Hac Vice)
                      3
                          chad.walters@bakerbotts.com
                      4   James Williams (SBN 24075284) (Pro Hac Vice)
                          james.williams@bakerbotts.com
                      5   Harrison Rich (SBN 24083730) (Pro Hac Vice)
                          harrison.rich@bakerbotts.com
                      6   Clarke Stavinoha (SBN 24093198) (Pro Hac Vice)
                          clarke.stavinoha@bakerbotts.com
                      7
                          Morgan Grissum (SBN 24084387) (Pro Hac Vice)
                      8   morgan.grissum@bakerbotts.com
                          Bryan Parrish (SBN 24089039) (Pro Hac Vice)
                      9   bryan.parrish@bakerbotts.com
                          Casey L. Shomaker (SBN 24110359) (Pro Hac Vice)
                     10   casey.shomaker@bakerbotts.com
                     11   2001 Ross Avenue, Suite 900
BAKER BOTTS L.L.P.




                          Dallas, TX 75201
                     12   Tel: (214) 953-6500
                          Fax: (214) 953-6503
                     13
                          Wayne O. Stacy (SBN 341579)
                     14   wayne.stacy@bakerbotts.com
                          101 California Street, Suite 3600
                     15   San Francisco, CA 94111
                          Tel: (415) 291-6206
                     16   Fax: (415) 291-6306

                     17   Attorneys for Plaintiffs
                          SYMANTEC CORPORATION
                     18   and SYMANTEC LIMITED.

                     19                              UNITED STATES DISTRICT COURT
                     20                   NORTHERN DISTRICT OF CALIFORNIA – OAKLAND
                     21
                          SYMANTEC CORPORATION and                     Case No. 4:17-CV-04414-JST
                     22   SYMANTEC LIMITED,
                                                                       PLAINTIFFS’ SECOND AMENDED
                     23                     Plaintiffs,                COMPLAINT FOR PATENT
                                                                       INFRINGEMENT
                                 vs.
                     24
                                                                       Judge: Hon. Jon S. Tigar
                          ZSCALER, INC,
                     25
                                            Defendant.
                     26

                     27

                     28
                                          Plaintiffs’ Second Amended Complaint for Patent Infringement
                                                             Case: 4:17-cv-04414-JST
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 2 of 41



                      1                  Plaintiffs Symantec Corporation and Symantec Limited (“Symantec” or

                      2   “Plaintiffs”) file this complaint for patent infringement against Defendant Zscaler, Inc.

                      3   (“Zscaler” or “Defendant”) and in support thereof allege and aver as follows:

                      4                                    NATURE OF THE ACTION

                      5          1.      This is an action for patent infringement arising under the patent laws of the

                      6   United States, 35 U.S.C. § 1 et seq., specifically including 35 U.S.C. § 271.

                      7                                            THE PARTIES

                      8          2.      Symantec Corporation is a corporation organized under the laws of the State of

                      9   Delaware, with a principal place of business at 350 Ellis Street, Mountain View, California.

                     10          3.      Symantec Limited is a company organized under the laws of the Ireland, with a

                     11   principal place of business at Ballycoolin Business Park Blanchardstown, Dublin, Co. Dublin
BAKER BOTTS L.L.P.




                     12   15, Ireland.

                     13          4.      On information and belief, Zscaler is a corporation organized under the laws of

                     14   the State of Delaware, with a principal place of business at 110 Rose Orchard Way, San Jose,

                     15   California.

                     16                                   JURISDICTION AND VENUE

                     17          5.      This Court has subject matter jurisdiction over this patent infringement action

                     18   pursuant to 28 U.S.C. §§ 1331 and 1338(a).

                     19          6.      Zscaler is deemed to reside in this judicial district by virtue of being incorporated

                     20   in the State of Delaware. In addition, on information and belief, Zscaler regularly transacts

                     21   business in Delaware, including but not necessarily limited to offering products or services that

                     22   infringe one or more of Symantec’s asserted patents to customers located in Delaware and/or for

                     23   use in Delaware. Accordingly, this Court may properly exercise personal jurisdiction over

                     24   Zscaler.

                     25          7.      Venue lies in this judicial district pursuant to 28 U.S.C. §§ 1391(b), 1391(c)

                     26   and/or 1400(b) at least because Zscaler is deemed to reside in this judicial district by virtue of

                     27   being incorporated in the State of Delaware. In addition, on information and belief, Zscaler has

                     28   committed acts of infringement in the State of Delaware, including but not necessarily limited to
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                       1
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 3 of 41



                      1   offering products or services that infringe one or more of Symantec’s asserted patents to

                      2   customers located in Delaware and/or for use in Delaware.

                      3                                      THE PATENTS-IN-SUIT

                      4          8.      U.S. Patent No. 8,316,429 (“the ’429 Patent”), titled “Methods and Systems for

                      5   Obtaining URL Filtering Information,” was issued by the USPTO on Nov. 20, 2012. Symantec

                      6   is the owner by assignment of the entire right, title and interest in and to the ’429 Patent,

                      7   including the sole and undivided right to sue for infringement. A true and correct copy of the

                      8   ’429 Patent is attached hereto as Exhibit D.

                      9          9.      U.S. Patent No. 8,316,446 (“the ’446 Patent”), titled “Methods and Apparatus for

                     10   Blocking Unwanted Software Downloads,” was issued by the USPTO on Nov. 20, 2012.

                     11   Symantec is the owner by assignment of the entire right, title and interest in and to the ’446
BAKER BOTTS L.L.P.




                     12   Patent, including the sole and undivided right to sue for infringement. A true and correct copy

                     13   of the ’446 Patent is attached hereto as Exhibit E.

                     14          10.     U.S. Patent No. 8,402,540 (“the ’540 Patent”), titled “Systems and Methods for

                     15   Processing Data Flows,” was issued by the USPTO on March 19, 2013. Symantec is the owner

                     16   by assignment of the entire right, title, and interest in and to the ’540 Patent, including the sole

                     17   and undivided right to sue for infringement. A true and correct copy of the ’540 Patent is

                     18   attached hereto as Exhibit F.

                     19          11.     The’429 Patent, ’446 Patent, and ’540 Patent are referred to herein collectively as

                     20   the Patents-in-Suit.

                     21                                   BACKGROUND OF THE DISPUTE

                     22          Symantec Is a Pioneer in Fundamental Networking and Security Technology

                     23          12.     Since its inception, Symantec has been providing software products to enhance

                     24   its customers' computing productivity, security and reliability. Symantec was founded in 1982

                     25   by computer scientist Gary Hendrix with a grant from the National Science Foundation.

                     26   Originally focused on natural language processing and artificial intelligence-related products,

                     27   Symantec grew throughout the 1980s through organic growth and strategic acquisitions in the

                     28   computer software field. In 1990, Symantec merged with Peter Norton Computing, a developer
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                       2
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 4 of 41



                      1   of various consumer antivirus and data management utilities. At the time, Symantec was

                      2   already a market leader for Macintosh antivirus and utilities software and had already begun

                      3   development of a DOS-based antivirus program, making the merger with Norton strategically

                      4   advantageous. Norton AntiVirus was launched in 1991. In 1993, the Norton product group

                      5   accounted for 82% of Symantec's total revenues.

                      6          13.      Among other areas of expansion, Symantec sought to develop and acquire more

                      7   products for corporate customers. Specifically, Symantec sought to offer products that would

                      8   serve enterprise environments in which desktop computers were connected with local and other

                      9   networks.     Symantec was determined to achieve a goal of providing integrated, platform

                     10   independent and centralized network administration solutions.        Symantec’s investment and

                     11   innovation led to the launching the Norton Enterprise Framework in 1996. By the late 1990s,
BAKER BOTTS L.L.P.




                     12   Symantec was marketing three major product lines. The first line covered security and assistance

                     13   products, consisting mainly of Norton AntiVirus and Norton Utilities products to keep personal

                     14   computers protected and reliable. The second line included remote productivity solutions,

                     15   which enabled telecommuters, mobile professionals and workers in remote offices to access

                     16   information, applications and data on-demand from any location.          The third line included

                     17   internet tools, primarily for Java programmers.

                     18          14.      On August 1, 2016, Symantec acquired Blue Coat Systems, Inc. (“Blue Coat”).

                     19   Blue Coat was founded in 1996, and has been a leading provider of advanced web security

                     20   solutions for global enterprises and governments. Through the acquisition, Symantec expanded

                     21   and complemented its technology offerings with the addition of Blue Coat’s security platform

                     22   technology.

                     23          15.      Symantec (including Blue Coat) has been a market leader with its technology

                     24   offerings and has been dedicated to continued innovation to help customers secure and manage

                     25   their information. Symantec expended tremendous resources in research and development to

                     26   create the intellectual property upon which its products are based. Over the years, Symantec has

                     27   invested billions of dollars in research and development, and a significant portion of that

                     28   investment is protected by a portfolio of over 2,000 United States patents.
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                       3
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 5 of 41



                      1                           Zscaler’s Infringing Cloud Security Platform

                      2          16.     Zscaler is a relative newcomer to the network security arena, having been

                      3   founded in 2008. Zscaler has gained momentum in the marketplace through unlawful use of the

                      4   technology claimed in the Patents-in-Suit. Symantec is a direct competitor with Zscaler in the

                      5   network security space, and Zscaler’s infringement of the Patents-in-Suit is causing Symantec

                      6   irreparable harm.

                      7          17.     On information and belief, Zscaler’s cloud security platform, including without

                      8   limitation its Zscaler Enforcement Node or “ZEN” component (collectively, “the Zscaler

                      9   Platform”), infringes one or more of the Patents-in-Suit, as described in more detail below.

                     10                                  Zscaler’s Infringement is Willful

                     11          18.     Zscaler has been aware of the Patents-in-Suit and its infringement of those
BAKER BOTTS L.L.P.




                     12   patents since at least the filing of Symantec’s Original Complaint in Symantec Corp. v. Zscaler,

                     13   Inc., Case No. 1:17-cv-00432 (D. Del. Apr. 18, 2017) on April 18, 2017.

                     14          19.     Symantec’s April 18, 2017 Complaint explained how Zscaler met each element

                     15   of a claim of each of the Patents-in-Suit. Despite this knowledge, Zscaler has deliberately

                     16   chosen to continue to infringe the Patents-in-Suit by making, using, importing, selling, and/or

                     17   offering to sell the Zscaler Cloud Security Platform.

                     18          20.     In addition, on information and belief, the ’429 Patent was brought to Zscaler’s

                     19   attention at least through Zscaler’s hiring of Lee Dolsen, an inventor of the ’429 Patent, from

                     20   Blue Coat on or around May 28, 2012. On information and belief, Lee Dolsen has a leadership

                     21   role as a technical director at Zscaler, and has an ownership stake in Zscaler. On information

                     22   and belief, Zscaler also had knowledge of the ’429 Patent through Zscaler’s hiring of: (1) Adam

                     23   Thompson from Blue Coat on or around March 1, 2016; (2) Haggai Polak from Blue Coat on or

                     24   around December 23, 2015; (3) Mark Ryan from Blue Coat on or around January 8, 2011; and

                     25   (4) Steve House from Blue Coat on or around September 4, 2015. Nevertheless, Zscaler has

                     26   continued its infringement of the ’429 Patent with full knowledge of that infringement.

                     27          21.     On information and belief, the ’446 Patent was brought to Zscaler’s attention at

                     28   least through Zscaler’s hiring of Lee Dolsen, an inventor of the ’446 Patent, from Blue Coat on
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                       4
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 6 of 41



                      1   or around May 28, 2012. On information and belief, Lee Dolsen has a leadership role as a

                      2   technical director at Zscaler, and has an ownership stake in Zscaler. On information and belief,

                      3   Zscaler also had knowledge of the ’446 Patent through Zscaler’s hiring of: (1) Adam Thompson

                      4   from Blue Coat on or around March 1, 2016; (2) Haggai Polak from Blue Coat on or around

                      5   December 23, 2015; (3) Mark Ryan from Blue Coat on or around January 8, 2011; and (4) Steve

                      6   House from Blue Coat on or around September 4, 2015. Nevertheless, Zscaler has continued its

                      7   infringement of the ’446 Patent with full knowledge of that infringement.

                      8          22.     On information and belief, Zscaler also had knowledge of the ’540 Patent through

                      9   Zscaler’s hiring of: (1) Adam Thompson from Blue Coat on or around March 1, 2016; (2)

                     10   Haggai Polak from Blue Coat on or around December 23, 2015; (3) Mark Ryan from Blue Coat

                     11   on or around January 8, 2011; (4) Steve House from Blue Coat on or around September 4, 2015;
BAKER BOTTS L.L.P.




                     12   and (5) Lee Dolsen from Blue Coat on or around May 28, 2012. Nevertheless, Zscaler has

                     13   continued its infringement of the ’540 Patent with full knowledge of that infringement.

                     14          23.     On information and belief, Zscaler’s continued infringement of the Patents-in-

                     15   Suit has been willful and deliberate. In particular, as set forth below, Zscaler has willfully

                     16   infringed at least by copying features from Blue Coat’s (now Symantec’s) products that

                     17   incorporate or reflect the asserted claims of the Patents-in-Suit, failing to conduct a post-filing

                     18   investigation, failing to take any remedial actions upon learning of the patents, and increasing its

                     19   acts of infringement since the filing of this case.

                     20          24.     On information and belief, Zscaler actively recruited and hired away several

                     21   former employees of Blue Coat in an effort to obtain information about and copy features from

                     22   Blue Coat’s products. These individuals included, among others, Adam Thompson, Haggai

                     23   Polak, Lee Dolsen, Mark Ryan, and Steve House.

                     24          25.     These individuals had knowledge regarding the operation of Blue Coat’s

                     25   products. For example, Mr. Thompson, Mr. Dolsen, Mr. Ryan, and Mr. House worked on Blue

                     26   Coat’s ProxySG product before Zscaler hired them away from Blue Coat. While at Blue Coat,

                     27   Mr. Thompson also worked on Blue Coat’s Malware Analysis, Encrypted Traffic Management,

                     28   SSL Visibility, Threatpulse, and Packet Shaper solutions. On information and belief, Zscaler
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                       5
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 7 of 41



                      1   availed itself of Mr. Dolsen’s knowledge and assistance to conduct its infringing activities. On

                      2   information and belief, Zscaler hired Mr. Dolsen, at least in part, to contribute to the

                      3   development of the technology now accused of infringing at least the ’429 and ’446 Patents.

                      4          26.     Zscaler has also demonstrated a deliberate, bad-faith behavior evidencing a

                      5   pattern of copying of Blue Coat’s products. For example, after recruiting Blue Coat employees,

                      6   those individuals provided information regarding Blue Coat products. Indeed, while at Zscaler,

                      7   Mr. Ryan provided Zscaler’s “tiger team” with what he characterized as a “brain dump” on Blue

                      8   Coat’s Cloud solution.

                      9          27.     On information and belief, one or more of Mr. Thompson, Mr. Polak, Mr.

                     10   Dolsen, Mr. Ryan, Mr. House, and other former Blue Coat employees provided Zscaler with

                     11   information related to Blue Coat’s (now Symantec’s) claimed technology and products
BAKER BOTTS L.L.P.




                     12   incorporating that technology. On information and belief, Zscaler used that information to copy

                     13   features from Blue Coat’s claimed technology and products incorporating that technology into

                     14   Zscaler’s Cloud Security Platform.

                     15          28.     On information and belief, Zscaler copied features from Blue Coat’s claimed

                     16   technology and products to compete with Blue Coat and to “steal market share” from Blue Coat.

                     17   On information and belief, Zscaler has continued to compete with Blue Coat (acquired by

                     18   Symantec) using the features of the Zscaler Platform copied from Blue Coat’s claimed

                     19   technology and products.

                     20          29.     Zscaler’s deliberate, bad-faith, and flagrant strategy to compete with Blue Coat

                     21   by copying features from the claimed technology of the Patents-in-Suit constitutes egregious

                     22   conduct.

                     23          30.     On information and belief, Zscaler has made no good faith effort to avoid

                     24   infringement of the Patents-in-Suit. In particular, on information and belief, Zscaler failed to

                     25   conduct an adequate investigation into Symantec’s infringement allegations, thereby evidencing

                     26   Zscaler’s wanton disregard of Symantec’s patents. Zscaler’s conduct is particularly egregious

                     27   given that the parties are competitors and Symantec’s Complaint requests injunctive relief.

                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                       6
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 8 of 41



                      1            31.   On information and belief, Zscaler has taken no remedial actions upon learning of

                      2   its infringement of the Patents-in-Suit. More specifically, on information and belief, Zscaler has

                      3   made no attempt to cease its infringing conduct or design around the Patents-in-Suit.

                      4            32.   Furthermore, Zscaler has increased its infringement of the Patents-in-Suit since

                      5   the filing of this case. For example, despite knowing of its infringement at least through

                      6   Symantec’s Complaint, Zscaler significantly increased the amount of potentially infringing daily

                      7   transactions from thirty billion to forty billion. This increase occurred in the July 2017 to

                      8   December 2017 time period and evidences Zscaler’s willful disregard of its infringement of the

                      9   Patents-in-Suit. As another example, Zscaler’s revenue from the sales of the accused features of

                     10   the Zscaler Platform has continued to increase since the filing of this case.

                     11            33.   Zscaler’s deliberate decision to not only continue but to increase its infringement
BAKER BOTTS L.L.P.




                     12   of the Patent-in-Suit since the filing of this case also constitutes egregious and wanton conduct.

                     13            34.   In view of the forgoing, Zscaler’s infringement of the Patents-in-Suit has been

                     14   willful, done deliberately and with full knowledge that the use of the Zscaler Cloud Security

                     15   Platform infringes the Patents-in-Suit, justifying an increase in the damages to be awarded to

                     16   Symantec up to three times the amount found or assessed, in accordance with 35 U.S.C. § 284.

                     17                               PATENT INFRINGEMENT CLAIMS

                     18                        Count I – Infringement of U.S. Patent No. 8,316,429

                     19            35.   Symantec incorporates by reference the allegations in Paragraphs 1 through 109

                     20   above.

                     21            36.   Prior approaches to network security suffered were deficient when it came to

                     22   implementing policies to determine which traffic can pass between two networks, such as

                     23   between a private network and the internet, especially when it comes to secure communications

                     24   over the Internet. For example, with many Web sites, “the information exchanged between the

                     25   Internet host(s) and the private network client is passed unencrypted. Hence, the proxy is able to

                     26   examine the information being passed and evaluate it against its firewall rules to determine

                     27   whether or not the communications should be allowed.” Ex. D, ’429 Patent at 1:28-33. But this

                     28   is not always the case. In some cases, “communications between the private network client and
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                       7
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 9 of 41



                      1   the Internet host(s) are encrypted so as to prevent eavesdropping by third parties,” such as for

                      2   communications between a client and hosts involved with electronic commerce or banking. Id.

                      3   at 1:34-40.

                      4          37.     One example of such a secure communication technique is the SSL protocol.

                      5   SSL is a protocol unique to secure communications over the Internet. It “provides privacy

                      6   between two communicating applications,” such as a client’s Web browser and a Web server, by

                      7   encrypting data exchanged between the client and the server. Id. at 4:20-23, 4:31-37. Although

                      8   encryption offers many benefits (e.g., privacy), it created problems for proxy servers.       In

                      9   particular, one “unfortunate consequence” was that proxy servers were not able to read the

                     10   messages being passed and therefore had “no way of determining whether their firewall policies

                     11   are being violated.” Id. at 1:41-45. As a result, proxy servers were “vulnerable to attacks by
BAKER BOTTS L.L.P.




                     12   computer viruses and other malware,” and private network owners/operators were exposed to

                     13   potential liability due to the possibility of permitting traffic to pass that otherwise would not

                     14   have been allowed had the proxy been able to apply its policies. Id. at 1:45-50. These are

                     15   problems that specifically arise in computer networks, and in particular in the context of secure

                     16   communications over the Internet through proxy servers.

                     17          38.     Prior approaches to providing security in computer networks did not address this

                     18   unique problem of secure communications over the Internet. A potential solution is to “permit

                     19   the proxy to decrypt all transmissions between the private network client and the host and

                     20   subject those decrypted communications to scrutiny according to the firewall policies” as if the

                     21   original communications had not been encrypted. Id. at 1:51-55. Such an approach, however, is

                     22   unworkable for at least three reasons.       First, it defeats the purpose of providing a secure

                     23   communication mechanism for sensitive data. See id. at 1:56-58. Second, the decrypted data at

                     24   the proxy becomes an attractive target for attacks by third parties that desired to exploit that

                     25   information. See id. at 1:58-60. Third, users are likely to reject such a solution due to the

                     26   inevitable intrusion into a user’s privacy. See id. at 1:60-2:3.

                     27          39.     By January 31, 2006 (the filing date of the application which later issued as the

                     28   ’429 Patent), the inventors had recognized a need for “an effective way to police secure or
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                       8
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 10 of 41



                      1   encrypted communications between clients and hosts that does not require decryption of the

                      2   message traffic.” Id. at 2:4-6. Prior to the invention of the ’429 Patent, when encrypted

                      3   communications such as SSL were used, the URL of the host “could not be extracted from the

                      4   client’s request and, short of decrypting that request, the network administrator” could not

                      5   prevent undesired access. Id. at 6:29-34. To address this unique problem arising in the context

                      6   of secure communications over the Internet, the inventors of the ’429 Patent developed novel

                      7   and innovative techniques for “extracting and categorizing [URLs] identifying hosts involved in

                      8   secure Internet communications without having to decrypt [SSL] communications from clients

                      9   seeking access to such hosts.” Id. at 1:6-10.

                     10          40.     The claimed inventions of the ’429 Patent solve the problem of being unable to

                     11   police secure communications over the Internet (a problem specifically arising in the realm of
BAKER BOTTS L.L.P.




                     12   computer networks). Unlike prior approaches, the inventions described and claimed in the ’429

                     13   Patent “mak[e] use of the characteristics of the SSL handshake,” such as “information . . . in the

                     14   server’s digital certificate, to determine whether or not to permit communications between the

                     15   client and the host.” Id. at 6:35-39. These methods were and are a significant improvement over

                     16   (and patentably distinct from) existing approaches. See Ex. N, ’429 Patent Prosecution History,

                     17   at 405-417. The approach described and claimed in the ’429 Patent overcomes the dilemma

                     18   posed by secure communications by making use of characteristics of the SSL handshake in a

                     19   manner that prior approaches could not. See Ex. D, ’429 Patent at 6:35-39. Specifically,

                     20   “information contained in the server’s digital certificate” is used “to determine whether or not to

                     21   permit communications between the client and the host.” Id.

                     22          41.     As described in the ’429 Patent, at the start of an SSL communication, a client

                     23   transmits a hello message that is received at the proxy/firewall. In response, the proxy/firewall

                     24   transmits its own hello message to the same IP address that was identified in the client's initial

                     25   request (i.e., a destination IP address included in the client’s hello message, which indicates the

                     26   entity to which the message is directed). See id. at 6:39-52. When the destination server

                     27   receives the proxy’s hello message, it is indistinguishable from any other hello message (i.e., the

                     28   destination server is unaware that the message is an attempt by the proxy server to determine the
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                       9
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 11 of 41



                      1   destination server’s true identity). See id. at 7:10-16. The destination server returns a hello

                      2   message that includes its certificate.

                      3          42.     According to an inventive technique of the ’429 Patent (and in contrast to prior

                      4   approaches), when the proxy/firewall receives the destination server’s certificate, the

                      5   proxy/firewall extracts information (such as the host name (typically in the form of a URL), the

                      6   certificate’s issuer, or the signature of the issuer) from the certificate, which can then be used to

                      7   query a URL database. Id. at 7:20-23. Where the host name is used, the proxy then uses

                      8   category information returned from the URL database to determine whether or not to allow the

                      9   communication between the client and the destination server and/or whether or not to permit

                     10   tunneled communications between the two (i.e., allow communications to pass encrypted

                     11   through the proxy/firewall). Id. at 7:20-28. For example, if the host is a trusted entity, SSL
BAKER BOTTS L.L.P.




                     12   communications may be tunneled through the proxy/firewall, ensuring privacy for the

                     13   client/user. Id. at 5:40-43. If not, SSL communications may be decrypted at the proxy/firewall

                     14   to allow them to be subjected to further scrutiny. Id. at 5:43-45.

                     15          43.     This inventive approach is captured at least in Claims 1 and 13 of the ’429 Patent,

                     16   and their respective dependent claims. The claimed approaches are tied to computers (and in

                     17   particular, secure communications over the Internet) and cannot be performed by a human alone.

                     18   For example, Claim 1 recites “extracting, at the proxy, information from the digital certificate

                     19   associated with the Internet host,” “categorizing, at the proxy, said Internet host into one or more

                     20   content categories according to said information extracted from the digital certificate,” and

                     21   “based on the one or more content categories into which the Internet host is categorized,

                     22   determining, at the proxy, whether to (i) pass encrypted communication between a client and the

                     23   Internet host through the proxy without decrypting the encrypted communication at the proxy or

                     24   (ii) decrypt the encrypted communication between the client and the Internet host so as to permit

                     25   examination of the encrypted communication at the proxy.”

                     26          44.     According to another inventive aspect of the ’429 Patent, “referrer header

                     27   information” in messages passed between clients and servers is used to determine whether or not

                     28   to permit downloads of content or other information from an Internet host identified in the
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      10
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 12 of 41



                      1   referrer header. Id. at 8:4-8. With this technique, the “refer header URL can also be categorized

                      2   by the proxy/firewall in the manner described above, sometimes permitting access to objects

                      3   [e.g., images] that otherwise might not be permitted.” Id. at 8:57-60; see also id. at 8:60-9:3.

                      4   This inventive approach is captured in independent Claim 10, in which a proxy categorizes the

                      5   referring source of a request for an object into one or more content categories and determines,

                      6   based on the one or more content categories into which the referring source is categorized,

                      7   whether communications should be passed between the client and an Internet host without

                      8   decryption.     The claimed approach is tied to computers (and in particular, secure

                      9   communications over the Internet) and cannot be performed by a human alone.

                     10          45.     These claim elements, individually or in combination, are unconventional and

                     11   nothing in the specification describes these concepts as well-understood, routine, or
BAKER BOTTS L.L.P.




                     12   conventional. To the contrary, the specification describes that with prior approaches “the URL

                     13   of the host . . . could not be extracted from the client’s request and, short of decrypting that

                     14   request, the network administrator may be unable to prevent the undesired access.” Id. at 6:29-

                     15   34.   Prior approaches therefore lacked “an effective way to police secure or encrypted

                     16   communications between clients and hosts that does not require decryption of the message

                     17   traffic.” Id. at 2:4-6. Thus, for example, the steps of “extracting, at the proxy, information from

                     18   the digital certificate associated with the Internet host,” “categorizing, at the proxy, said Internet

                     19   host into one or more content categories according to said information extracted from the digital

                     20   certificate,” and “based on the one or more content categories into which the Internet host is

                     21   categorized, determining, at the proxy, whether to (i) pass encrypted communication between a

                     22   client and the Internet host through the proxy without decrypting the encrypted communication

                     23   at the proxy or (ii) decrypt the encrypted communication between the client and the Internet so

                     24   as to permit examination of the encrypted communication at the proxy” capture an

                     25   unconventional approach to policing secure communications that was unknown in the field

                     26   before the invention of the ’429 Patent. These claimed concepts solve the problems described

                     27   above and provide the advantages and improvements to computers described below.

                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      11
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 13 of 41



                      1          46.     Notably, the claimed inventions of the ’429 Patent do not foreclose alternative

                      2   approaches to policing secure communications. That the claimed inventions of the ’429 Patent

                      3   do not foreclose alternative approaches to managing bandwidth is evidenced by the substantial

                      4   number of patents that have issued after the disclosure of the ’429 Patent had been considered

                      5   during prosecution of those patents. For example, on information and belief at least 6 U.S.

                      6   Patents have issued after the disclosure of the ’429 Patent was considered during prosecution.

                      7   See Ex. U. Thus, rather than preclude all approaches to policing secure communications, the

                      8   claimed inventions of the ’429 Patent are novel techniques that offered significant technical

                      9   advantages over alternative approaches, as described in more detail below.

                     10          47.     The inventions described and claimed in the ’429 Patent improve the functioning

                     11   of the computer systems in which they are implemented. For example, prior to the invention of
BAKER BOTTS L.L.P.




                     12   the ’429 Patent, proxy servers and other network entities were unable to effectively police secure

                     13   or encrypted communications between clients and hosts without decrypting all message traffic.

                     14   Id. at 2:4-6. Decrypting all transmissions, however, made the proxy an attractive target for

                     15   attacks by third parties seeking to exploit that information and defeated the purpose of providing

                     16   secure communications in the first instance. The inventions described and claimed in the ’429

                     17   Patent solved these problems and thereby improved the functioning of the proxy servers in

                     18   which they were implemented by providing an effective means of policing secure

                     19   communications without decrypting all traffic.

                     20          48.     In addition to improving the functionality of existing proxy servers, the claimed

                     21   inventions of the ’429 Patent offered a number of additional technical advantages over prior

                     22   approaches.   As one example, the claimed invention of the ’429 Patent allowed “network

                     23   managers to leverage URL databases used for categorizing servers or other Internet hosts for use

                     24   even with SSL communication sessions,” something that had not been achieved with prior

                     25   approaches. Id. at 5:45-48.

                     26          49.     As another example, the claimed inventions of the ’429 Patent enables a proxy to

                     27   use the URL of the certificate’s issuer to make policy decisions, which advantageously allowed

                     28   the proxy to determine whether the issuer is a recognized and/or trusted issuer. Id. at 7:52-58.
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      12
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 14 of 41



                      1   This is advantageous in that it may “help prevent fraud, for example, where a host provider has

                      2   attempted to counterfeit a certificate.” Id. at 7:58-59. As still another example, the claimed

                      3   inventions of the ’429 Patent advantageously enables the proxy to “verify the signature of the

                      4   issuer as attached to the certificate” in order to confirm the legitimacy of the destination server.

                      5   Id. at 7:59-66.

                      6          50.        As yet another example, the claimed inventions of the ’429 Patent

                      7   advantageously enables a proxy server to make use of referrer header categorization to

                      8   permit/deny communications between clients and servers, which can improve the granularity of

                      9   the URL filtering, “sometime permitting access to objects that otherwise might not be

                     10   permitted.” Id. at 8:57-60.

                     11          51.        The approaches described and claimed in the ’429 Patent represented a
BAKER BOTTS L.L.P.




                     12   significant advance over the prior approaches that were not well-known, routine, or conventional

                     13   in the field at the time the ’429 Patent was filed. On information and belief, during examination

                     14   of the application which ultimately issued as the ’429 Patent, the patent examiner at the USPTO

                     15   considered at least 24 U.S. patent documents, as well as one other publication. See id. at Cover

                     16   Page. See also Ex. N, ’429 Patent Prosecution History, at 68, 70-80, 117-127, 161-175, 177,

                     17   205-206, 208-224, 250, 252-269, 303, 305-325, 363-365, 367-385, 418-421, 423-461

                     18   (describing search results and references considered). These include references from IBM,

                     19   Microsoft Corporation, prior Symantec and Blue Coat solutions, amongst others. The patent

                     20   examiner determined that none disclosed or rendered obvious the inventions of the ’429 Patent.

                     21   See Ex. N, ’429 Patent Prosecution History, at 405-417 (notice of allowance). Indeed, the

                     22   examiner stated that “[n]one of the prior art of record, either taken by itself or in any

                     23   combination, would have anticipated or made obvious the invention of the present application at

                     24   or before the time it was filed.” Id. at 415.

                     25          52.        On information and belief, Zscaler directly infringes one or more claims of the

                     26   ’429 Patent, either literally or under the doctrine of equivalents. Non-limiting examples of such

                     27   infringement are provided below, based on the limited information currently available to

                     28   Symantec.
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      13
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 15 of 41



                      1          53.    Claim 1 of the ’429 Patent recites as follows:

                      2                 A method, comprising:

                      3                 receiving, at a proxy, a client hello message from a client;

                      4                  transmitting, from said proxy to an Internet host, a request for a digital
                                 certificate associated with the Internet host;
                      5
                                        extracting, at the proxy, information from the digital certificate associated
                      6
                                 with the Internet host;
                      7
                                         categorizing, at the proxy, said Internet host into one or more content
                      8          categories according to said information extracted from the digital certificate,
                                 said categorizing including maintaining a table at said proxy wherein each
                      9          Internet host is associated with a category which defines attributes of the Internet
                                 host or content associated with the Internet host; and
                     10
                                        based on the one or more content categories into which the Internet host is
                     11
BAKER BOTTS L.L.P.




                                 categorized, determining, at the proxy, whether to (i) pass encrypted
                     12          communication between a client and the Internet host through the proxy without
                                 decrypting the encrypted communication at the proxy or (ii) decrypt the
                     13          encrypted communication between the client and the Internet host so as to permit
                                 examination of the encrypted communication at the proxy.
                     14

                     15          54.    On information and belief, the Zscaler cloud security platform satisfies each and
                     16   every limitation of Claim 1. Zscaler’s cloud security platform, including its ZEN component,
                     17   receive, at a proxy (e.g., a ZEN), a client hello message from a client. For example, Zscaler’s
                     18   ZEN component receives a client hello message from a client (e.g., a subscriber’s computer) in
                     19   the form of an HTTPS request from the client. Zscaler’s cloud security platform, including its
                     20   ZEN component, transmit, from the proxy to an Internet host, a request for a digital certificate
                     21   associated with the Internet host. For example, Zscaler’s ZEN component transmits an HTTPS
                     22   request to a destination server thereby initiating an SSL handshake. Zscaler’s cloud security
                     23   platform, including its ZEN component, extracts information from the digital certificate
                     24   associated with the Internet host. For example, Zscaler’s ZEN component receives a certificate
                     25   from the destination server and reads information from the certificate during validation of the
                     26   destination server. Zscaler’s cloud security platform, including its ZEN component, categorizes
                     27   the Internet host into one or more content categories according to the information extracted from
                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      14
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 16 of 41



                      1   the digital certificate. For example, Zscaler’s ZEN component categorizes URLs into various

                      2   different classes, supercategories, and categories consistent with information extracted from the

                      3   destination server’s certificate. Zscaler’s cloud security platform, including its ZEN component,

                      4   maintains a table at the proxy wherein each Internet host is associated with a category that

                      5   defines attributes of the Internet host or content associated with the Internet host. For example,

                      6   Zscaler’s cloud security platform includes a table for each class, supercategory, and category

                      7   that associates URLs with particular categories. The categories further include attributes that

                      8   define the Internet host or content associated with the host, such as a description of the

                      9   “gambling” category that defines attributes of “gambling” sites as “sites that provide online

                     10   gambling or are related to gambling assistance, training, information, or advocacy.” Zscaler’s

                     11   cloud security platform, including its ZEN component, based on the one or more content
BAKER BOTTS L.L.P.




                     12   categories into which the Internet host is categorized, determines whether to (i) pass encrypted

                     13   communication between a client and the Internet host through the proxy without decrypting the

                     14   encrypted communication at the proxy or (ii) decrypt the encrypted communication between the

                     15   client and the Internet host so as to permit examination of the encrypted communication at the

                     16   proxy. For example, Zscaler’s cloud security platform permits SSL configuration such that SSL

                     17   communications that fall within certain URL categories are passed from the destination server to

                     18   the client through the ZEN without decrypting the communication. If the SSL communication

                     19   does not fall within one of the specified URL categories, then the communication is decrypted

                     20   so that the ZEN can inspect the decrypted communication for, among other things, data leakage,

                     21   malicious content, viruses, and to enforce policy. As such, the ZEN determines whether to pass

                     22   the encrypted SSL communication or decrypt the communication based on the categorization of

                     23   URLs into content categories.

                     24          55.     In view of the foregoing, Zscaler directly infringes the ’429 Patent in violation of

                     25   35 U.S.C. § 271(a).

                     26          56.     On information and belief, both by configuring the ZEN component to operate in

                     27   a manner that Zscaler knows infringes the ’429 Patent and by encouraging customers to use the

                     28   ZEN component in a manner that Zscaler knows infringes the ’429 Patent, Zscaler is inducing
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      15
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 17 of 41



                      1   infringement of the ’429 Patent by its customers in violation of 35 U.S.C. § 271(b), at least as of

                      2   service of this complaint. For example, Zscaler’s marketing literature touts functionality of the

                      3   ZEN component that falls within the scope of the above-identified claims of the ’429 Patent.

                      4            57.   Symantec has no adequate remedy at law for Zscaler’s acts of infringement. As a

                      5   direct and proximate result of Zscaler’s acts of infringement, Symantec has suffered and

                      6   continues to suffer damages and irreparable harm. Unless Zscaler’s acts of infringement are

                      7   enjoined by this Court, Symantec will continue to be damaged and irreparably harmed.

                      8                       Count II – Infringement of U.S. Patent No. 8,316,446

                      9            58.   Symantec incorporates by reference the allegations in Paragraphs 1 through 132

                     10   above.

                     11            59.   There are dangers and risks associated with connecting a computer to the
BAKER BOTTS L.L.P.




                     12   Internet, such as computer viruses that spread from computer to computer (for example, using e-

                     13   mail). Ex. E, ’446 Patent at 1:20-24. There were also other types of unwanted software that

                     14   could be harmful to the operation of a computer. Spyware and Trojans are two examples of

                     15   these kinds of threats to computer and data safety. Id. at 1:24-25. “Spyware is malicious code

                     16   that covertly monitors actions taken on a PC, and reports those activities to an outside entity.

                     17   For example, spyware can log and report all websites visited by a user, along with other personal

                     18   data such as passwords, bank accounts, social security numbers, and so on.” Id. at 1:25-30.

                     19   Trojans, meanwhile, “are programs that appear legitimate, but perform some illicit activity when

                     20   executed,” such as locating password information, making a system more vulnerable to

                     21   subsequent attacks, or destroying programs or data stored on the computer. Id. at 1:31-35.

                     22   Problematically, Trojans often sneak into computer systems disguised in free games or other

                     23   utilities, and remain in the computer doing damage or permit a third party to take control of the

                     24   computer. Id. at 1:35-40. These are problems that specifically arise in computer networks.

                     25            60.   Prior approaches to network security were not able to provide adequate protection

                     26   against these unwanted software downloads. Unwanted software is “often sent as executable

                     27   files—such as those having .EXE (executable), .COM (command), or .DLL (dynamic linked

                     28   library) file extensions—or active content files—such as those having .CAB (cabinet) and .OCX
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      16
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 18 of 41



                      1   (OLE control extension) file extensions. Spyware, however, “may be disguised in some fashion

                      2   to pass through” a URL scanner, such as “file extensions camouflaged to disguise their true

                      3   nature.” Id. at 5:1-6. Likewise, Trojans “often sneak in attached to a free game or other utility.”

                      4   Id. at 1:37-38. These features of unwanted software like spyware and Trojans made it difficult

                      5   for prior network security elements to provide adequate protection against these threats.

                      6            61.   By April 22, 2005 (the date on which the application which subsequently issued

                      7   as the ’446 Patent was filed), the inventors of the ’446 Patent (employees of Blue Coat)

                      8   recognized the need for a “comprehensive system to block unwanted software downloads and

                      9   installations.” Id. at 1:41-42. In particular, the inventors developed new methods and apparatus

                     10   to block unwanted software downloads, for example at gateway to enterprise or home networks.

                     11   These methods and systems were and are a significant improvement over (and patentably
BAKER BOTTS L.L.P.




                     12   distinct from) existing approaches to network security, which failed to provide comprehensive

                     13   protection against unwanted software downloads. See Ex. O, ’446 Patent Prosecution History, at

                     14   23-34.

                     15            62.   Specifically, the claimed inventions of the ’446 Patent provide protection against

                     16   unwanted software downloads by enabling network devices (such as a proxy server or a firewall)

                     17   to block unwanted software downloads from Web sites. As described and claimed in the ’446

                     18   Patent, a proxy server may use a URL filter to categorize a URL from which a download is

                     19   arriving at the system. Ex. E, ’446 Patent at 6:65-7:3. The proxy server can employ a URL

                     20   database to categorize the URL that originated a download by matching the source URL against

                     21   the URL database and retrieving the category associated with the source URL. Id. at 7:27-30.

                     22   For example, a URL may be categorized as a “gaming” site. In some instances, a URL may be

                     23   categorized on a “blacklist” that may indicate downloads from that URL should be blocked or

                     24   on a “whitelist” that may indicate downloads from that URL should be allowed.

                     25            63.   In other cases, however, a URL may not be categorized into either a “blacklist” or

                     26   a “whitelist” and thus more information may be required to determine whether to block a

                     27   software download from such a URL. To address this problem, the claimed inventions of the

                     28   ’446 Patent provide for blocking or not blocking an attempted download based on a
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      17
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 19 of 41



                      1   categorization of the URL from which the download is attempted, the file type of the software

                      2   being downloaded, and whether downloads of that particular file type are permitted for that

                      3   category of Web sites.      The claimed methods and systems employ a file type identifier

                      4   “configured to identify the download by file type.” Id. at 7:38-40. The file type identifier can

                      5   identify the file type using a file type database that can include a file type extension list

                      6   associating file types with file extensions and/or a file type signature list that includes signatures

                      7   of various file types and the file types with which they are associated. Id. at 7:52-54, 7:62-65.

                      8          64.     The use of the file type signatures list is especially advantageous in handling

                      9   files, such as spyware, that have file extensions camouflaged to disguise their true nature. For

                     10   example, “to prevent downloads of files that may have file extensions camouflaged to disguise

                     11   their true nature,” the proxy server is “configured to scan incoming files for spyware signatures
BAKER BOTTS L.L.P.




                     12   that cannot be hidden (e.g., through changes in file extensions) and take action according to

                     13   user-defined spyware policies.” Id. at 5:1-9. The claimed invention of the ’446 Patent leverages

                     14   the fact that spyware, by its nature, contains certain patterns that the spyware scanner can read in

                     15   order to identify the true nature of the associated file. Id. at 5:10-13. As one example, “a .CAB

                     16   file will include a header having a certain format,” and the file signature list may include

                     17   information about known characteristics of spyware headers and the like. Id. at 5:12-19. The

                     18   file type identifier can scan the file being downloaded, compare the scanned information with

                     19   the signature information, and determine the file type based on the signature (even if the file

                     20   extension has been changed to mask the true nature of the file). Id. at 5:19-24, 7:65-8:3.

                     21          65.     The proxy server can then block or allow the software download based on the

                     22   categorization and the file type.       This information can be used in a variety of ways,

                     23   advantageously providing operators a more flexible and nuanced approach to protecting against

                     24   unwanted software downloads. For example, “the blocking decision module can implement a

                     25   blocking rule to block all .CAB files from URLs on the URL blacklist,” whether “the .CAB file

                     26   was identified by file extension or by signature.” Id. at 8:11-14. “Another blocking rule can

                     27   block all downloads from non-whitelisted URLs where the file type identified by file extension

                     28   does not match the file type identified using the signature list.” Id. at 8:14-17. As another
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      18
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 20 of 41



                      1   example using the “gaming” sites category discussed above, the blocking decision module “can

                      2   be configured to allow executable (.EXE) files to be downloaded from known gaming sites, but

                      3   not cabinet (.CAB) files. Since most online games require downloading some executable code,

                      4   a .EXE download does not look very suspicious from a site in this category. However, a .CAB

                      5   file from a gaming site would highly likely contain unwanted code.” Id. at 8:18-25.

                      6          66.     This inventive approach is captured in at least in Claims 1, 5, and 8, and their

                      7   respective dependent claims. The claimed approaches are tied to computers and cannot be

                      8   performed by a human alone. For example, Claim 1 recites “intercepting at a Uniform Resource

                      9   Locator (URL) filter module of a network device, an attempted download of a file from a URL,”

                     10   “categorizing by the URL filter module of the network device the URL into a URL category

                     11   according to a URL database,” “analyzing by a file type identifier module of the network device
BAKER BOTTS L.L.P.




                     12   the file to determine its file type . . . by detecting one or more of a file type signature in the file

                     13   and a file extension of the file,” “identifying the file type based on one or more of the file type

                     14   signature detected in the file and the file extension of the file,” and “blocking or not blocking the

                     15   attempted download according to a decision output of a blocking decision module of the

                     16   network device which receives as inputs the URL category and the file type.” If the URL

                     17   category does not indicate a blacklist or a whitelist, “the URL category specifies a URL content

                     18   category indicating a type of content provided by the URL and the decision output is based on

                     19   whether files of said file type are permitted for URLs in the URL content category.”

                     20          67.     These claim elements, individually or in combination, are unconventional, and

                     21   nothing in the specification describes these concepts as well-understood, routine, or

                     22   conventional. To the contrary, the specification describes that prior approaches to network

                     23   security were not able to provide adequate protection against unwanted software downloads, and

                     24   in particular those that “may be disguised in some fashion to pass through” a URL scanner, such

                     25   as “file extensions camouflaged to disguise their true nature.” See id. at 5:1-6. These features of

                     26   unwanted software like spyware and Trojans made it difficult for prior network security

                     27   elements to provide adequate protection against these threats. Thus, for example, the steps of

                     28   “intercepting at . . . a network device, an attempted download of a file from a URL,”
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      19
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 21 of 41



                      1   “categorizing . . . the URL into a URL category according to a URL database,” “analyzing . . .

                      2   the file to determine its file type . . . by detecting one or more of a file type signature in the file

                      3   and a file extension of the file,” “identifying the file type based on one or more of the file type

                      4   signature detected in the file and the file extension of the file,” and “blocking or not blocking the

                      5   attempted download according to a decision output of a blocking decision module of the

                      6   network device which receives as inputs the URL category and the file type” capture an

                      7   unconventional approach to blocking unwanted software downloads that was unknown in the

                      8   field before the invention of the ’446 Patent. The functions of the claimed URL filter module,

                      9   file type identifier module, and blocking decision module recited in the claims, in combination,

                     10   perform unconventional functions that were not performed in prior systems or methods. Indeed,

                     11   these claimed concepts solve the problems described above and provide the advantages and
BAKER BOTTS L.L.P.




                     12   improvements to computers described below.

                     13          68.     Notably, the claimed inventions of the ’446 Patent do not foreclose alternative

                     14   approaches to blocking unwanted software downloads. That the claimed inventions of the ’446

                     15   Patent do not foreclose alternative approaches to blocking unwanted software downloads is

                     16   evidenced by the substantial number of patents that have issued after the disclosure of the ’446

                     17   Patent had been considered during prosecution of those patents. For example, on information

                     18   and belief at least 9 U.S. Patents have issued after the disclosure of the ’446 Patent was

                     19   considered during prosecution.      See Ex. V.      Thus, rather than preclude all approaches to

                     20   blocking unwanted software downloads, the claimed inventions of the ’446 Patent are novel

                     21   techniques that offered significant technical advantages over alternative approaches, as

                     22   described in more detail below.

                     23          69.     The inventions described and claimed in the ’446 Patent improve the functioning

                     24   of the computer networks in which they are implemented. For example, prior to the invention of

                     25   the ’446 Patent, the performance of computer systems often suffered due to a failure to block

                     26   unwanted software downloads (such as computer viruses, worms, spyware, and Trojans),

                     27   leading to system instability, malfunction, and/or loss of critical files. For example, the damage

                     28   caused by undetected viruses can range from mildly annoying effects to damage to hardware,
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      20
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 22 of 41



                      1   software, or files. As another example, a worm introduced into a computer system can consume

                      2   too much system memory (or network bandwidth), causing Web servers, network servers and

                      3   individual computers to stop responding. As another example, computer systems that have been

                      4   compromised by a Trojan horse may allow malicious users and/or programs access to the

                      5   computer system to steal confidential and personal information. The inventions described and

                      6   claimed in the ’446 Patent solved these problems by providing a comprehensive system to block

                      7   unwanted software downloads and installations, thereby reducing or eliminating the above-

                      8   described consequences that can result from unwanted software downloads.

                      9          70.     Moreover, the inventions described and claimed in the ’446 Patent offered a

                     10   number of additional technical advantages over prior approaches. Unlike prior approaches, the

                     11   claimed invention of the ’446 Patent enables URL category and file type of an attempted
BAKER BOTTS L.L.P.




                     12   download to be taken into account in blocking attempted downloads. This advantageously

                     13   allows for the implementation of a variety of blocking rules, and permits a more comprehensive

                     14   approach to protecting against software downloads while permitting flexibility in the rules that

                     15   are applied to various URLs. The functioning of the systems (e.g., proxy server or firewall) in

                     16   which the methods are employed are thereby improved. As another example, the claimed

                     17   invention of the ’446 Patent provides an effective mechanism for combatting spyware that may

                     18   be disguised in some fashion to evade existing network security solutions (e.g., spyware having

                     19   camouflaged file extensions).    Furthermore, the ’446 Patent improves existing systems by

                     20   allowing them to recognize situations in which the file type extension of an attempted download

                     21   does not match the file type signature and block or allow the download based on rules tailored to

                     22   that particular circumstance.

                     23          71.     The approaches described and claimed in the ’446 Patent represented significant

                     24   advances over prior approaches that were not well-known, routine, or conventional.           On

                     25   information and belief, during examination of the application which ultimately issued as the

                     26   ’446 Patent, the patent examiner at the USPTO considered at least 33 U.S. patent documents, as

                     27   well as 4 other publications. See id. at Cover Page. See also Ex. O, ’446 Patent Prosecution

                     28   History, at 36-42, 45-69, 127-145, 176, 179-197, 231, 234-249, 288-299, 302-303, 318-324,
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      21
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 23 of 41



                      1   356, 359-370, 392, 394-404, 441, 443-447, 485, 487-491 (describing search results and

                      2   references considered).     These include references describing solutions from Microsoft

                      3   Corporation and IBM, amongst others. The patent examiner determined that none disclosed or

                      4   rendered obvious the inventions of the ’446 Patent. See Ex. O, ’446 Patent Prosecution History,

                      5   at 23-34 (notice of allowance). Indeed, the examiner stated that the “prior art of record does not

                      6   explicitly teach or fairly suggest, either individually or in combination, file type and file

                      7   extension of the files are two entities and blocking or not blocking the attempted download

                      8   according to a decision output of a blocking decision module of the network device which

                      9   receives as inputs the URL category and the file type, wherein (i) if the URL category indicates

                     10   a blacklist, the decision output is to block the download, (ii) if the URL category indicates a

                     11   whitelist, the decision output is to allow the download, otherwise, the URL category specifies a
BAKER BOTTS L.L.P.




                     12   URL content category indicating a type of content provided by the URL, and the decision output

                     13   is based on whether files of said file type are permitted for URLs in the URL content category,”

                     14   as described and claimed in the ’446 Patent. Id. at 33.

                     15          72.     On information and belief, Zscaler directly infringes one or more claims of the

                     16   ’446 Patent, either literally or under the doctrine of equivalents. Non-limiting examples of such

                     17   infringement are provided below, based on the limited information currently available to

                     18   Symantec.

                     19          73.     Claim 1 of the ’446 Patent recites as follows:

                     20                  A method, comprising:
                                       intercepting at a Uniform Resource Locator (URL) filter module of a
                     21
                                 network device, an attempted download of a file from a URL;
                     22
                                         categorizing by the URL filter module of the network device the URL
                     23          into a URL category according to a URL database;

                     24                  analyzing by a file type identifier module of the network device the file to
                                 determine its file type, wherein the file type of the file is determined by detecting
                     25          one or more of a file type signature in the file and a file extension of the file, and
                                 identifying the file type of the file based on one or more of the file type signature
                     26
                                 detected in the file and the file extension of the file; and
                     27
                                        blocking or not blocking the attempted download according to a decision
                     28          output of a blocking decision module of the network device which receives as
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      22
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 24 of 41


                                  inputs the URL category and the file type, wherein (i) if the URL category
                      1           indicates a blacklist, the decision output is to block the download, (ii) if the URL
                      2           category indicates a whitelist, the decision output is to allow the download,
                                  otherwise, the URL category specifies a URL content category indicating a type
                      3           of content provided by the URL, and the decision output is based on whether files
                                  of said file type are permitted for URLs in the URL content category.
                      4

                      5           74.     On information and belief, the Zscaler cloud security platform satisfies each and

                      6   every limitation of Claim 1. Zscaler’s cloud security platform, including its ZEN component,

                      7   intercepts at a Uniform Resource Locator (URL) filter module of a network device, an attempted

                      8   download of a file from a URL. For example, Zscaler’s ZEN component inspects files being

                      9   returned from an Internet host (e.g., www.google.com) to a client. Zscaler’s cloud security

                     10   platform, including its ZEN component, categorizes by the URL filter module of the network

                     11   device the URL into a URL category according to a URL database. For example, Zscaler’s ZEN
BAKER BOTTS L.L.P.




                     12   categorizes URLs into URL categories (e.g., the classes, supercategories, or categories used in

                     13   URL filtering) according to a URL database (e.g., the global URL category database). Zscaler’s

                     14   cloud security platform, including its ZEN component and its File Type Analysis module,

                     15   analyzes by a file type identifier module of the network device the file to determine its file type,

                     16   wherein the file type of the file is determined by detecting one or more of a file type signature in

                     17   the file and a file extension of the file. For example, Zscaler’s ZEN component analyzes files,

                     18   such as attachments to e-mails or HTTP transactions, to detect the file type (e.g., executable,

                     19   Office document, archive file, image, audio, video, etc.) by scanning the files to determine the

                     20   file extension (e.g., .exe, .scr, etc.). Zscaler’s cloud security platform, including its ZEN component,

                     21   identifies the file type of the file based on one or more of the file type signature detected in the file and

                     22   the file extension of the file. As discussed above, for example, Zscaler’s ZEN identifies file type by

                     23   scanning a file to determine the file’s extension. Zscaler’s cloud security platform, including its ZEN

                     24   component, blocks or does not block the attempted download according to a decision output of a

                     25   blocking decision module of the network device which receives as inputs the URL category and the file

                     26   type. As noted above, for example, the Zscaler’s ZEN knows a URL category and a file type.

                     27   The ZEN will output a decision that either blocks or does not block an attempted download. If

                     28   the ZEN’s File Type Policy specifies a URL category as a blacklist, the ZEN’s decision is to
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      23
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 25 of 41



                      1   block the download. For example, the ZEN may block particular types of files within the

                      2   webmail URL category if the URL is blacklisted. Alternatively, the ZEN’s File Type Policy

                      3   may indicate that the URL category is whitelisted and not block the download. Otherwise, the

                      4   URL category specifies a URL content category indicating a type of content provided by the

                      5   URL, and the decision output is based on whether files of said file type are permitted for URLs

                      6   in the URL content category. Zscaler utilizes URL content categories in the form of classes,

                      7   supercategories, and categories.    For example, Zscaler utilizes a class of legal liability, a

                      8   supercategory of adult material, and a category of adult themes. If the File Type Policy does not

                      9   specify that the file type is allowed or blocked for a particular URL category, the ZEN

                     10   determines if files of the particular file type are permitted for URLs in the particular URL

                     11   content category.     For example, if no File Type Policy is specified for executable files
BAKER BOTTS L.L.P.




                     12   downloaded from adult themed websites, the ZEN determines whether to block or allow the

                     13   download based on whether downloading executable files is permitted for URLs within the adult

                     14   themed URL content category.

                     15          75.     In view of the foregoing, Zscaler directly infringes the ’446 Patent in violation of

                     16   35 U.S.C. § 271(a).

                     17          76.     On information and belief, both by configuring the ZEN component to operate in

                     18   a manner that Zscaler knows infringes the ’446 Patent and by encouraging customers to use the

                     19   ZEN component in a manner that Zscaler knows infringes the ’446 Patent, Zscaler is inducing

                     20   infringement of the ’446 Patent by its customers in violation of 35 U.S.C. § 271(b), at least as of

                     21   service of this complaint. For example, Zscaler’s marketing literature touts functionality of the

                     22   ZEN component that falls within the scope of the above-identified claims of the ’446 Patent.

                     23          77.     Symantec has no adequate remedy at law for Zscaler’s acts of infringement. As a

                     24   direct and proximate result of Zscaler’s acts of infringement, Symantec has suffered and

                     25   continues to suffer damages and irreparable harm. Unless Zscaler’s acts of infringement are

                     26   enjoined by this Court, Symantec will continue to be damaged and irreparably harmed.

                     27          78.     Zscaler without authority supplied or caused to be supplied in or from the United

                     28   States all or a substantial portion of the components of the invention of the ’446 Patent, where
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      24
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 26 of 41



                      1   such components are uncombined in whole or in part, in such manner as to actively induce the

                      2   combination of such components outside of the United States in a manner that would infringe

                      3   the patents if such combination occurred within the United States. For example, Zscaler’s Cloud

                      4   Security Platform relies upon world-wide data centers. See, e.g., Zscaler, Cloud Architecture

                      5   Security as a Service, available at https://www.zscaler.com/products/cloud-architecture-security-

                      6   as-a-service. Zscaler uses servers to enforce security policies in each of the world-wide data

                      7   centers. Id. Zscaler has supplied servers from the United States and installed those servers in

                      8   foreign data centers.      See, e.g., Zscaler, Cloud Enforcement Node Ranges, available at

                      9   https://ips.zscaler.net/cenr.   Zscaler separately transmits its compiled source code from the

                     10   United States to the servers at data centers outside of the United States. Zscaler actively induces

                     11   the combination of the servers and the compiled source code at foreign data centers. Zscaler,
BAKER BOTTS L.L.P.




                     12   without permission from Symantec, supplied and/or caused to be supplied in or from the United

                     13   States all or a substantial portion of the hardware and/or software components of the Zscaler

                     14   platform (e.g., servers and/or compiled source code), which infringes the ’446 Patent, where

                     15   such components were uncombined in whole or in part, in such manner as to actively induce the

                     16   combination of such components outside of the United States (e.g., at Zscaler foreign data

                     17   centers) in a manner that would infringe the patents if such combination occurred within the

                     18   United States. In view of the foregoing, the Zscaler Platform infringes the ’446 Patent in

                     19   violation of 35 U.S.C. § 271(f)(1).

                     20           79.     Zscaler without authority supplied or caused to be supplied in or from the United

                     21   States at least one component of the ’446 patented invention that is especially made or especially

                     22   adapted for use in the ’446 patented invention and not a staple article or commodity of

                     23   commerce suitable for substantial noninfringing use, where such component is uncombined in

                     24   whole or in part, knowing that such component is so made or adapted and intending that such

                     25   component will be combined outside of the United States in a manner that would infringe the

                     26   patent if such combination occurred within the United States. For example, Zscaler’s Cloud

                     27   Security Platform relies upon world-wide data centers. Zscaler, Cloud Architecture Security as a

                     28   Service, available at https://www.zscaler.com/products/cloud-architecture-security-as-a-service.
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      25
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 27 of 41



                      1   Zscaler uses servers to enforce security policies in each of the world-wide data centers. Id.

                      2   Zscaler has supplied servers from the United States and installed those servers in foreign data

                      3   centers.       See,   e.g.,   Zscaler,   Cloud   Enforcement      Node     Ranges,   available     at

                      4   https://ips.zscaler.net/cenr. Zscaler separately transmits its compiled source code from within

                      5   the United States to the servers in data centers outside of the United States intending to combine

                      6   the source code with servers in the foreign data centers. Zscaler, without permission from

                      7   Symantec, supplied and/or caused to be supplied in or from the United States hardware and/or

                      8   software components (e.g., servers and/or compiled source code) of the Zscaler Platform that—

                      9   as Zscaler knows—are especially made or especially adapted for use in the ’446 patented

                     10   invention and are not a staple article or commodity of commerce suitable for substantial non-

                     11   infringing use, where such components were uncombined in whole or in part, intending that the
BAKER BOTTS L.L.P.




                     12   hardware and/or software components of the Zscaler Cloud Security Platform will be combined

                     13   outside of the United States (e.g., at Zscaler foreign data centers) in a manner that would

                     14   infringe the patents if such combination occurred within the United States. In view of the

                     15   foregoing, the Zscaler Platform infringes the ’446 Patent in violation of 35 U.S.C. § 271(f)(2).

                     16                         Count III – Infringement of U.S. Patent No. 8,402,540

                     17            80.    Symantec incorporates by reference the allegations in Paragraphs 1 through 152

                     18   above.

                     19            81.    The ’540 Patent is generally directed to improved computer, network, and web

                     20   security. See Ex. F, ’540 Patent at Col. 1:66 – 2:3; see also id. at 3:14-20.

                     21            82.    The inventors of the ’540 Patent identified a growing technological problem with

                     22   the way Web and network security was being implemented in the early-to-mid 2000s. At the

                     23   time of the filing of the ’540 Patent, existing web security systems suffered from technical

                     24   shortcomings based on those systems’ failures to address the evolving use of the Internet and

                     25   growing prominence of a mobile workforce (i.e., “remote site connectivity”). See id. at 2:52-55.

                     26   The prior approaches of dealing with the “disparate threats” facing a network (e.g., “viruses,

                     27   attacks by hackers, spyware, phishing, spam, intrusion onto a computer network by unauthorized

                     28   users, and others”), such as providing a number of different products “that separately
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      26
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 28 of 41



                      1   address[ed] each of the most prevalent type of threats” or “monolithic networking hardware”

                      2   systems that “joined together” products that “address each of the most prevalent type of threats,”

                      3   were still “hardwired to provide a set of services.” Id. at 2:5-18, 2:33-37.

                      4          83.     The inventors of the ’540 Patent had the foresight to understand how the

                      5   Internet’s influence in the business landscape would affect web security. By the early 2000s,

                      6   companies were depending “upon the Internet for additional business-critical activities like

                      7   supply chain integration, long-distance communications, and remote site connectivity.” Id. at

                      8   2:52-55. However, “each Internet-based endeavor potentially open[ed] another door to outside

                      9   hackers and malicious code attacks.” Id. at 2:55-57. External web access to information on a

                     10   network, however, was critical to the efficient and effective workings of enterprises.” Id. at

                     11   4:25-26. “Employees, partners, customers, and remote users need timely access using a wide
BAKER BOTTS L.L.P.




                     12   variety of communication methods and devices from all locations.                Additionally, the

                     13   confidentially [sic] and integrity of network resources such as intellectual property,

                     14   competitively advantaged data, regulated or personal data must be maintained in this open

                     15   environment. However, threats of attack, intrusion, and espionage may come in a wide variety

                     16   of forms such as spyware, keystroke loggers, and Trojans, while malware such as worms and

                     17   viruses must also be detected and prevented.” Id. at 4:26-36. The ’540 Patent recognized that

                     18   “[n]etwork security management involves balancing a complex array of network participant

                     19   needs,” and that “[p]roviding a network security solution that effectively delivers all of one

                     20   participant’s access needs may impose constraints on one or many other participants’ needs such

                     21   as making critical aspects of the network vulnerable to intrusions.” Id. at 4:37-51.

                     22          84.     A potential solution is to physically segment the network using multiple network

                     23   management devices. However, “[s]ince all, or nearly all of the data accessed and used by

                     24   internal users, external users, clients, servers, vendors, and the like passes through an

                     25   organization’s network, segmenting the network to address the various needs of the network

                     26   participants can be costly because of the substantial expense associated with hardware security

                     27   facilities.” Id. at 4:52-57. Moreover, “segmenting may not relieve the constraints sufficiently to

                     28   justify this expense” and “management of segmented, network management devices increases
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      27
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 29 of 41



                      1   complexity which may create new opportunities for segments being vulnerable to intrusion.” Id.

                      2   at 4:57-62. Thus, physically segmenting network participants is “neither practical nor in most

                      3   cases possible while still delivering effective business solutions throughout the network.” Id. at

                      4   4:63-65. These are problems that specifically arise in computer networks.

                      5          85.      Accordingly, the inventors of the ’540 Patent understood the technical need for

                      6   “more effective unified threat management techniques” (Id. at 3:6-10) while providing a web

                      7   security solution that was adapted to protect expanding networks and user productivity. Id. at

                      8   3:6-10. See also id. at 2:50-52 (“Companies’ computing systems are more interconnected than

                      9   ever, with the promise that network expansion will only continue.”); 2:61-63 (“[C]ompanies

                     10   must grapple with how to keep their network safe, without sacrificing growth or productivity.”).

                     11   The inventors of the ’540 Patent recognized that “[a]n approach to allow managed separation of
BAKER BOTTS L.L.P.




                     12   aspects of a network security system based on participant criteria may include virtualization of

                     13   the network.”     Id. at 4:67-5:2.    As described in the ’540 Patent, network virtualization

                     14   advantageously allows one or more participants (or participant types) to be “logically connected

                     15   to the network through a virtual network connection within a network security system,” such as

                     16   a flow processing system implemented at a proxy server. Id. at 5:2-6; 21:3-24.

                     17          86.      The inventors of the ’540 Patent developed a virtualized network security system

                     18   (VNSS) that provides security policies to data flows received at the VNSS, as well as methods

                     19   for securing a plurality of virtual networks with a VNSS and configuring virtual network

                     20   security in a VNSS. These systems and methods were and are a significant improvement over

                     21   (and patentably distinct from) prior approaches to network security. See Ex. P, ’540 Patent

                     22   Prosecution History, at 1148-1156 (notice of allowance). The ’540 Patent explains that the

                     23   VNSS may provide security policies “regardless of the physical arrangement of the network.”

                     24   Ex. F, ’540 Patent at 85:42-45. For example, users may connect to the VNSS using the Internet,

                     25   a VPN, or other wireless connection. See id. at 85:57-62. The virtualization may be applied “to

                     26   provide a logical arrangement of policies, networks, behavioral analyses, applications” and

                     27   combinations thereof to enable the flow processing facility to “provides its features and

                     28   functions in ways that are logically beneficial or convenient; logically tailored to data flows or to
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      28
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 30 of 41



                      1   users of data flows; [and] consistent with an abstract and logical model (as opposed to a literal

                      2   and physical model).” Id. at 21:49-57.

                      3          87.     Unlike existing approaches, the virtualized nature of the ’540 Patent’s security

                      4   system allows the VNSS to provide a logical arrangement of security policies without having to

                      5   physically separate the data flow as was required by prior art systems relying on multiple

                      6   disparate components to provide security. See id. at 21:49-52. For example, virtualization may

                      7   present a server computing facility with “different policies, networks, behavioral analyses,

                      8   applications, and so on than it provides to a network-connected computing facility.” Id. at

                      9   21:57-61. The ’540 Patent explains that the flow processor may identify a specific data flow

                     10   coming from a participant and “logically route” the flow “to a virtual network [] associated with

                     11   that participant” at which point a specific security policy may be applied to the virtual network.
BAKER BOTTS L.L.P.




                     12   Id. at 86:26-35.

                     13          88.     For example, two servers may each communicate with a database over the

                     14   network. If the network were physically segmented, “such as with a network security appliance

                     15   physically residing between the servers and the database, both servers may be subjected to one

                     16   intrusion detection and prevention policy.” Id. at 85:37-42. However, using the “virtualized

                     17   network security system” described and claimed in the ’540 Patent, multiple virtual networks

                     18   connected to the database can be supported, regardless of the physical arrangement of the

                     19   network. Id. at 85:42-45. Advantageously, “each of the servers in this example may be

                     20   connected to the database through different virtual networks,” and “[t]he security policy on each

                     21   of the virtual networks may be different and, perhaps, a function of the server’s identity.” Id. at

                     22   85:45-49.

                     23          89.     This inventive approach is captured in at least in Claims 1, 6, and 13 of the ’540

                     24   Patent, and their respective dependent claims. The claimed approaches are tied to computers

                     25   and cannot be performed by a human alone. For example, Claim 13 recites “[a] virtualized

                     26   network security system (VNSS)” comprising “a plurality of flow processing facilities

                     27   configured as elements of the VNSS for processing a data flow . . . comprising subscriber profile

                     28   data,” “a first security policy for a first virtual network,” “a second security policy for a second
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      29
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 31 of 41



                      1   virtual network,” in which “the plurality of flow processing facilities make a first determination,

                      2   in accordance with one of the first security policy and the second security policy, of

                      3   abnormalities that are associated with the data flow, the first determination based at least in part

                      4   on the subscriber identified by the subscriber profile data” and “the plurality of flow processing

                      5   facilities make a second determination, in accordance with one of the first security policy and

                      6   the second security policy, based at least in part on the subscriber identified by the subscriber

                      7   profile data.”

                      8          90.       These claim elements, individually or in combination, are unconventional, and

                      9   nothing in the specification describes these concepts as well-understood, routine, or

                     10   conventional. To the contrary, the specification describes that prior approaches to network

                     11   security failed to provide “a network security solution that effectively delivers all of one
BAKER BOTTS L.L.P.




                     12   participant’s access needs” without imposing “constraints on one or many other participants’

                     13   needs.” See id. at 4:47-57. Potential approaches such as physically segmenting the network

                     14   were “costly because of the substantial expense associated with hardware security facilities” (Id.

                     15   at 4:52-57), did “not relieve the constraints sufficiently to justify this expense,” and increased

                     16   management complexity in a manner that created opportunities for segments being vulnerable to

                     17   intrusion. Id. at 4:57-62. Thus, for example, the elements of a “[a] virtualized network security

                     18   system (VNSS)” comprising “a plurality of flow processing facilities configured as elements of

                     19   the VNSS for processing a data flow . . . comprising subscriber profile data,” “a first security

                     20   policy for a first virtual network,” “a second security policy for a second virtual network,” in

                     21   which “the plurality of flow processing facilities make a first determination, in accordance with

                     22   one of the first security policy and the second security policy, of abnormalities that are

                     23   associated with the data flow, the first determination based at least in part on the subscriber

                     24   identified by the subscriber profile data” and “the plurality of flow processing facilities make a

                     25   second determination, in accordance with one of the first security policy and the second security

                     26   policy, based at least in part on the subscriber identified by the subscriber profile data” captured

                     27   an unconventional approach to network security that was unknown in the field before the

                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      30
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 32 of 41



                      1   invention of the ’540 Patent. These claimed concepts solve the problems described above and

                      2   provide the advantages and improvements to computers described below.

                      3          91.     Notably, the claimed inventions of the ’540 Patent do not foreclose alternative

                      4   approaches to network security. That the claimed inventions of the ’540 Patent do not foreclose

                      5   alternative approaches to network security is evidenced by the substantial number of patents that

                      6   have issued after the disclosure of the ’540 Patent had been considered during prosecution of

                      7   those patents. For example, on information and belief at least 155 U.S. Patents have issued after

                      8   the disclosure of the ’540 Patent was considered during prosecution. See Ex. W. Thus, rather

                      9   than preclude all approaches to network security, the claimed inventions of the ’540 Patent are

                     10   novel techniques that offered significant technical advantages over alternative approaches, as

                     11   described in more detail below.
BAKER BOTTS L.L.P.




                     12          92.     The inventions described and claimed in the ’540 Patent improve the functioning

                     13   of the computer networks in which they are implemented. For example, prior to the invention of

                     14   the ’540 Patent, network security systems could not effectively meet all of one participant’s

                     15   access needs without imposing constraints on one or many other participants’ needs such as

                     16   making critical aspects of the network vulnerable to intrusions.         See id. at 4:47-51.     The

                     17   inventions described and claimed in the ’540 Patent solved these problems and thereby

                     18   improved the functioning of the networks in which they were implemented by enabling

                     19   “managed separation of aspects of a network security system based on participant criteria”

                     20   through virtualization of the network. Id. at 4:67-5:2. The network virtualization achieved by

                     21   the solutions claimed in the ’540 Patent allowed “one or more participants (or participant types)

                     22   to be logically connected to the network through a virtual network connection within a network

                     23   security system such as the flow processing facility.” Id. at 5:2-6. Unlike prior approaches, the

                     24   virtualized network security system described and claimed in the ’540 Patent can be applied “to

                     25   provide a logical arrangement of policies, networks, behavioral analyses, applications, any and

                     26   all combinations of the foregoing, and so on” and enable the flow processing facility “to provide

                     27   its features and functions in ways that are logically beneficial or convenient; logically tailored to

                     28   data flows or to users of data flows; consistent with an abstract and logical model (as opposed to
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      31
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 33 of 41



                      1   a literal and physical model); and so forth.” Id. at 21:49-57. Thus, unlike physically segmenting

                      2   the network, the claimed virtualized network security system permits different policies,

                      3   networks, behavioral analyses, applications, and so on to be applied to different servers or

                      4   network-connected computing facilities. See id. at 21:57-61.

                      5          93.     The inventions described and claimed in the ’540 Patent offered a number of

                      6   additional technical advantages over prior approaches to network security. As one example, the

                      7   claimed virtualized network security system (and methods of securing and configuring such a

                      8   virtualized network security system) reduce or eliminate the substantial expense associated with

                      9   the hardware security facilities required to physically segment a network and avoid the resulting

                     10   complexity that may leave segments vulnerable to intrusion. See id. at 4:52-62.

                     11          94.     As another example, the virtualized network security system described and
BAKER BOTTS L.L.P.




                     12   claimed in the ’540 Patent advantageously enables the logical arrangements to be “tailored to the

                     13   data flows; consistent with a wieldy, logical model (as opposed to an unwieldy, physical

                     14   model).” Id. at 85:23-26. A further improvement afforded by the virtualization is that “the

                     15   logical arrangements may be applied programmatically, automatically, and/or transparently with

                     16   respect to a source and/or sink (i.e. a transmitting computing facility and/or a receiving

                     17   computing facility) of the data flows,” and the virtualization may be provided with respect to a

                     18   data flow as a function of the source and/or destination IP address of the data flow.” Id. at

                     19   85:26-34.

                     20          95.     As another example, “[v]irtualization of a networked security deployment may

                     21   also be used to share network security hardware resources such as a firewall among otherwise

                     22   separate networks.” Id. at 87:14-16. Associating each separate network with a virtual network

                     23   allows a network administrator or owner to define a security policy for their network and have

                     24   the defined security policy applied to network traffic associated with their virtual network. See

                     25   id. at 87:14-21. Advantageously, the claimed invention of the ’540 Patent allows many different

                     26   kinds of network configurations to be virtualized, such as “individual enterprises leasing security

                     27   from a security provider.” Id. at 87:21-24.

                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      32
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 34 of 41



                      1          96.     As another example, virtualization of network security also facilitates

                      2   improvements in network security. For example, a development virtual network that mirrors a

                      3   user virtual network may be defined such that internet traffic for the user virtual network also

                      4   propagates to the development virtual network. See id. at 88:11-16. The security policy for the

                      5   development virtual network can be updated with experimental intrusion prevention techniques

                      6   that are being tested without causing intrusion or false rejects on the user virtual network. See

                      7   id. at 88:16-19.

                      8          97.     As another example, virtualization of network security facilitates “load balancing

                      9   of resources within a flow processing facility” by enabling data flow associated with one virtual

                     10   network to be routed to one of a plurality of application processor modules while routing data

                     11   flow associated with another virtual network to another application processor module. See id. at
BAKER BOTTS L.L.P.




                     12   88:20-25.

                     13          98.     The approaches described and claimed in the ’540 Patent represented a

                     14   significant advance over the prior approaches to network security that were not well-known,

                     15   routine, or conventional in the field at the time the application which lead to the ’540 Patent was

                     16   filed. On information and belief, during examination of the application which ultimately issued

                     17   as the ’540 Patent, the patent examiner at the USPTO considered at least 64 U.S. and foreign

                     18   patent documents, as well as 31 other publications. See id. at Cover Page. See also Ex. P, ’540

                     19   Patent Prosecution History, at 821, 823-833, 951-952, 954-960, 1157-1161, 1163-1177, 1214-

                     20   1217, 1227-1228, 1238-1239, 1246 (describing search results and references considered). These

                     21   include references describing solutions from Microsoft Corporation, IBM, Fujitsu, and Lucent

                     22   Technologies, amongst others. The patent examiner determined that none disclosed or rendered

                     23   obvious the inventions of the ’540 Patent. See Ex. P, ’540 Patent Prosecution History, at 1148-

                     24   1156 (notice of allowance). Indeed, the examiner stated that the “closest” prior art “fails to

                     25   teach or suggest ‘processing the data flow received at said first port for the first and second

                     26   virtual networks through at least one of the plurality of flow processor processors, wherein

                     27   portions of the data flow that are associated with the first virtual network are processed

                     28   according to the first security policy, and wherein portions of the data flow that are associated
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      33
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 35 of 41



                      1   with the second virtual network are processed according to the second security policy, said

                      2   processing further comprising: making a first determination, in accordance with one of the first

                      3   security policy and the second security policy, of abnormalities that are associated with the data

                      4   flow, the first determination based at least in part on the subscriber identified by the subscriber

                      5   profile data; and making a second determination, in accordance with one of the first security

                      6   policy and the second security policy, based at least in part on the subscriber identified by the

                      7   subscriber profile data, and transferring said data flow to said second port,” as described and

                      8   claimed in the ’540 Patent. Id. at 1153-1154.

                      9          99.     On information and belief, Zscaler directly infringes one or more claims of the

                     10   ’540 Patent, either literally or under the doctrine of equivalents. Non-limiting examples of such

                     11   infringement are provided below, based on the limited information currently available to
BAKER BOTTS L.L.P.




                     12   Symantec.

                     13          100.    Claim 13 of the ’540 Patent recites as follows:

                     14                  A virtualized network security system (VNSS) comprising:

                     15                 a plurality of flow processing facilities configured as elements of the
                                 VNSS for processing a data flow, said data flow being transferred between a first
                     16          port and a second port of the VNSS, the data flow comprising subscriber profile
                                 data;
                     17

                     18                 a network management facility that is networked with the plurality of
                                 flow processing facilities; and
                     19
                                        a first security policy for a first virtual network, based at least in part on
                     20          the subscriber profile data included in the data flow;

                     21                  a second security policy for a second virtual network, based at least in
                                 part on the subscriber profile data included in the data flow, wherein the two or
                     22          more flow processing facilities receive at least one of the first security policy and
                     23          the second security policy while receiving said data flow on said plurality of first
                                 ports and transferring said data flow to said plurality of second ports,
                     24
                                         wherein the plurality of flow processing facilities make a first
                     25          determination, in accordance with one of the first security policy and the second
                                 security policy, of abnormalities that are associated with the data flow, the first
                     26          determination based at least in part on the subscriber identified by the subscriber
                                 profile data; and
                     27

                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      34
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 36 of 41


                                         wherein the plurality of flow processing facilities make a second
                      1          determination, in accordance with one of the first security policy and the second
                      2          security policy, based at least in part on the subscriber identified by the
                                 subscriber profile data.
                      3

                      4          101.    On information and belief, the Zscaler cloud security platform satisfies each and

                      5   every limitation of at least Claim 13. Zscaler’s cloud security platform, including its ZEN

                      6   component, implements policy enforcement by providing a VNSS. For example, Zscaler’s

                      7   cloud security platform creates a global network that acts as a single virtual proxy. Zscaler’s

                      8   cloud security platform, including its ZEN component, includes a plurality of flow processing

                      9   facilities that are configured as elements of the VNSS for processing a data flow, and the data

                     10   flow is transferred between a first port and a second port of the VNSS. As an example,

                     11   Zscaler’s ZEN component uses multiple security analysis engines to analyze traffic. Once
BAKER BOTTS L.L.P.




                     12   traffic reaches the ZEN component, the security analysis engines scan the content using, for

                     13   example, Zscaler’s ByteScan technology. Zscaler’s cloud security platform, including its ZEN

                     14   component, also includes a network management facility that is networked with the plurality of

                     15   flow processing facilities. As an example, Zscaler’s cloud security platform, including its CA

                     16   component, communicates with the ZEN component and directs traffic to the ZEN component.

                     17   Zscaler’s cloud security platform, including its ZEN component, includes a first security policy

                     18   for a first virtual network, which is based at least in part on the subscriber profile data included

                     19   in the data flow, and also includes a second security policy for a second virtual network, based at

                     20   least in part on the subscriber profile data included in the data flow. For example, Zscaler’s

                     21   cloud security platform, including its ZEN component, supports group and user policies being

                     22   provisioned on the Zscaler database to enable Zscaler’s cloud security platform, including its

                     23   ZEN component, to authenticate the user.        Enabling authentication allows Zscaler’s cloud

                     24   security platform, including the ZEN component, to identify the traffic that it receives so it can

                     25   enforce the configured group and user policies. Zscaler’s cloud security platform, including its

                     26   ZEN component, also enforces policies with user-level granularity based on defining the policies

                     27   according to a user or a group.        Zscaler’s cloud security platform, including the ZEN

                     28   component, includes two or more flow processing facilities that receive at least one of the first
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      35
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 37 of 41



                      1   security policy and the second security policy while receiving the data flow on the plurality of

                      2   first ports and transferring the data flow to the plurality of second ports. For example, Zscaler’s

                      3   cloud security platform, including its ZEN component, receives the content and enforces the

                      4   security policies served by the CA to implement the group and user policies. Zscaler’s cloud

                      5   security platform includes multiple ZEN components, and the ZEN component includes multiple

                      6   security analysis engines that scan the content according to the security policies. Zscaler’s cloud

                      7   security platform, including the ZEN component, include the plurality of flow processing

                      8   facilities to make a first determination, in accordance with one of the first security policy and the

                      9   second security policy, of abnormalities that are associated with the data flow. For example,

                     10   Zscaler’s cloud security platform, including its ZEN component, uses Zscaler’s ByteScan

                     11   technology to inspect every byte of a request, content, responses, and all related data for inline
BAKER BOTTS L.L.P.




                     12   blocking threats like viruses, cross site scripting, and botnets. As another example, Zscaler’s

                     13   cloud security platform, including its ZEN component, inspects all end user traffic through

                     14   Single Scan Multi Action technology to ensure security against current and emerging threats

                     15   based on the user provisioning. Single Scan Multi Action technology subjects the content to

                     16   every level of inspection unless malicious content is identified at a lower level. Using Zscaler’s

                     17   cloud security platform, including its ZEN component, the first determination is based at least in

                     18   part on the subscriber identified by the subscriber profile data. The plurality of flow processing

                     19   facilities makes a second determination, in accordance with one of the first security policy and

                     20   the second security policy, based at least in part on the subscriber identified by the subscriber

                     21   profile data. As an example, Zscaler’s cloud security platform, including its ZEN component,

                     22   inspects every byte of traffic inline across multiple security techniques and enforces compliance

                     23   according to granular user policies. Zscaler’s cloud security platform may be configured to

                     24   enforce multiple security policies, including, but not limited to, web security, advanced threats,

                     25   and anti-virus and anti-spyware.

                     26          102.    In view of the foregoing, Zscaler directly infringes the ’540 Patent in violation of

                     27   35 U.S.C. § 271(a).

                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      36
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 38 of 41



                      1           103.    On information and belief, both by configuring the ZEN component to operate in

                      2   a manner that Zscaler knows infringes the ’540 Patent and by encouraging customers to use the

                      3   ZEN component in a manner that Zscaler knows infringes the ’540 Patent, Zscaler is inducing

                      4   infringement of the ’540 Patent by its customers in violation of 35 U.S.C. § 271(b), at least as of

                      5   service of this complaint. For example, Zscaler’s marketing literature touts functionality of the

                      6   ZEN component that falls within the scope of the above-identified claims of the ’540 Patent.

                      7           104.    Symantec has no adequate remedy at law for Zscaler’s acts of infringement. As a

                      8   direct and proximate result of Zscaler’s acts of infringement, Symantec has suffered and

                      9   continues to suffer damages and irreparable harm. Unless Zscaler’s acts of infringement are

                     10   enjoined by this Court, Symantec will continue to be damaged and irreparably harmed.

                     11           105.    Zscaler without authority supplied or caused to be supplied in or from the United
BAKER BOTTS L.L.P.




                     12   States all or a substantial portion of the components of the invention of the ’540 Patent, where

                     13   such components are uncombined in whole or in part, in such manner as to actively induce the

                     14   combination of such components outside of the United States in a manner that would infringe

                     15   the patents if such combination occurred within the United States. For example, Zscaler’s Cloud

                     16   Security Platform relies upon world-wide data centers. See, e.g., Zscaler, Cloud Architecture

                     17   Security as a Service, available at https://www.zscaler.com/products/cloud-architecture-security-

                     18   as-a-service. Zscaler uses servers to enforce security policies in each of the world-wide data

                     19   centers. Id. Zscaler has supplied servers from the United States and installed those servers in

                     20   foreign data centers.      See, e.g., Zscaler, Cloud Enforcement Node Ranges, available at

                     21   https://ips.zscaler.net/cenr.   Zscaler separately transmits its compiled source code from the

                     22   United States to the servers at data centers outside of the United States. Zscaler actively induces

                     23   the combination of the servers and the compiled source code at foreign data centers. Zscaler,

                     24   without permission from Symantec, supplied and/or caused to be supplied in or from the United

                     25   States all or a substantial portion of the hardware and/or software components of the Zscaler

                     26   platform (e.g., servers and/or compiled source code), which infringes the ’540 Patent, where

                     27   such components were uncombined in whole or in part, in such manner as to actively induce the

                     28   combination of such components outside of the United States (e.g., at Zscaler foreign data
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      37
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 39 of 41



                      1   centers) in a manner that would infringe the patents if such combination occurred within the

                      2   United States. In view of the foregoing, the Zscaler Platform infringes the ’540 Patent in

                      3   violation of 35 U.S.C. § 271(f)(1).

                      4          106.     Zscaler without authority supplied or caused to be supplied in or from the United

                      5   States at least one component of the ’540 patented invention that is especially made or especially

                      6   adapted for use in the ’540 patented invention and not a staple article or commodity of

                      7   commerce suitable for substantial noninfringing use, where such component is uncombined in

                      8   whole or in part, knowing that such component is so made or adapted and intending that such

                      9   component will be combined outside of the United States in a manner that would infringe the

                     10   patent if such combination occurred within the United States. For example, Zscaler’s Cloud

                     11   Security Platform relies upon world-wide data centers. Zscaler, Cloud Architecture Security as
BAKER BOTTS L.L.P.




                     12   a Service, available at https://www.zscaler.com/products/cloud-architecture-security-as-a-

                     13   service. Zscaler uses servers to enforce security policies in each of the world-wide data centers.

                     14   Id. Zscaler has supplied servers from the United States and installed those servers in foreign

                     15   data centers.      See, e.g., Zscaler, Cloud Enforcement Node Ranges, available at

                     16   https://ips.zscaler.net/cenr. Zscaler separately transmits its compiled source code from within

                     17   the United States to the servers in data centers outside of the United States intending to combine

                     18   the source code with servers in the foreign data centers. Zscaler, without permission from

                     19   Symantec, supplied and/or caused to be supplied in or from the United States hardware and/or

                     20   software components (e.g., servers and/or compiled source code) of the Zscaler Platform that—

                     21   as Zscaler knows—are especially made or especially adapted for use in the ’540 patented

                     22   invention and are not a staple article or commodity of commerce suitable for substantial non-

                     23   infringing use, where such components were uncombined in whole or in part, intending that the

                     24   hardware and/or software components of the Zscaler Cloud Security Platform will be combined

                     25   outside of the United States (e.g., at Zscaler foreign data centers) in a manner that would

                     26   infringe the patents if such combination occurred within the United States. In view of the

                     27   foregoing, the Zscaler Platform infringes the ’540 Patent in violation of 35 U.S.C. § 271(f)(2).

                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      38
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 40 of 41



                      1                                        PRAYER FOR RELIEF

                      2          WHEREFORE, Symantec prays for judgment in its favor granting the following relief:

                      3          A.        A finding that Zscaler has directly infringed and/or induced others to infringe the

                      4   Patents-in-Suit;

                      5          B.        An award of damages pursuant to 35 U.S.C. § 284 adequate to compensate

                      6   Symantec for Zscaler’s infringement of the Patents-in-Suit, including both pre- and post-

                      7   judgment interest and costs as fixed by the Court;

                      8          C.        A preliminary and/or permanent injunction against Zscaler and its officers,

                      9   agents, servants, employees, and representatives, and all others in active concert or participation

                     10   with them, from further infringing the Patents-in-Suit;

                     11          D.        A finding that Zscaler’s infringement of at least the ’429 Patent and ’446 Patent
BAKER BOTTS L.L.P.




                     12   has been willful.

                     13          E.        A declaration that this is an exceptional case within the meaning of 35 U.S.C.

                     14   § 285, and a corresponding award of Symantec’s reasonable attorney fees incurred in connection

                     15   with the litigation; and

                     16          F.        Any additional and further relief the Court may deem just and proper under the

                     17   circumstances.

                     18                                            JURY DEMAND

                     19   Pursuant to Federal Rule of Civil Procedure 38(b) and District of Delaware Local Rule 38.1,

                     20   Plaintiffs hereby demand a trial by jury on all issues so triable

                     21

                     22   Dated: November 14, 2019
                                                                         Respectfully submitted,
                     23                                                  BAKER BOTTS L.L.P.
                     24
                                                                         /s/ Kurt M. Pankratz
                     25                                                  Kurt M. Pankratz
                     26                                                  Attorneys for Symantec Corporation
                                                                         and Symantec Limited.
                     27

                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      39
                           Case 4:17-cv-04414-JST Document 256 Filed 11/14/19 Page 41 of 41


                                                         CERTIFICATE OF SERVICE
                      1
                                 The undersigned hereby certifies that the foregoing document was filed electronically in
                      2
                          compliance with Local Rule CV-5(a) on November 14, 2019. As such, this document was
                      3
                          served on all counsel who have consented to electronic service.
                      4

                      5                                                       /s/ Kurt M. Pankratz
                      6                                                       Kurt M. Pankratz

                      7

                      8

                      9
                     10

                     11
BAKER BOTTS L.L.P.




                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                Plaintiffs’ Second Amended Complaint for Patent Infringement - 4:17-cv-04414-JST
                                                                      40
